TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00097-CR


Daniel Mendoza, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 14,205, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellant Daniel Mendoza's counsel has filed a motion to dismiss this appeal and
to withdraw from her representation of appellant.  Mendoza agreed to the form and substance of
the motion with his signature.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.2(a).
Counsel's motion to withdraw is granted.

  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   April 18, 2012
Do Not Publish